Opinion by
Judge MacPhail,
Gerard J. Barr (Claimant) brings this appeal from a decision of the Unemployment Compensation Board *267of Review (Board) affirming a referee’s order which reversed a decision of the Office of Employment Security (Office) and denied Claimant unemployment compensation benefits holding that Claimant voluntarily terminated his employment without cause of a necessitous and compelling nature. Section 402(b) of the Unemployment Compensation Law, Act of December 5, 1936, Second Ex. Sess., P.L. (1937) 2897, as amended, 43 P.S. §802 (b).
The testimony is conflicting. Claimant contended he was fired and the employer argued that Claimant quit of his own volition. The Board resolved the conflicting evidence1 in favor of the employer and found that Claimant quit wort due to his dissatisfaction with his salary and working condition.2 After a careful review of the record, we are satisfied that the Board did not capriciously disregard any competent evidence in exercising its exclusive fact-finding role.3 The facts as found by the Board fully warrant its conclusions that Claimant voluntarily terminated his employment and that Claimant failed to prove cause of necessitous and compelling nature for doing so.4
On the basis of the above, we affirm the Board’s order.
Order
It is ordered that the order of the Unemployment Compensation Board of Review, Number B-81-1-L-35, dated February 5, 1981, is hereby affirmed.
*268Amended Order
It is ordered that the order of the Unemployment Compensation Board of Review, Number B-193083, dated March 10, 1981, is hereby affirmed.

 See Roach v. Unemployment Compensation Board of Review, 31 Pa. Commonwealth Ct. 424, 376 A.2d 314, 315 (1977).


 See Snyder v. Unemployment Compensation Board of Review, 54 Pa. Commonwealth Ct. 425, 421 A.2d 530 (1980).


 See Pease v. Unemployment Compensation Board of Review, 40 Pa. Commonwealth Ct. 299, 302, 397 A.2d 449, 451 (1979).


 See Bowman v. Unemployment Compensation Board of Review, 49 Pa. Commonwealth Ct. 170, 410 A.2d 422 (1980),